DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23 are currently pending in the application.

Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claims 1-18, drawn to a composition,
ii.	Group II, claims 19, 20, drawn to a cured sealant/a part sealed with a cured sealant,
iii.	Group III, claims 21, 22, drawn to a vehicle, and
iv.	Group IV, claim 23, drawn to a method of sealing
The inventions listed as Groups I to IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to IV is the composition of claim 1. Regarding the composition of claim 1, Demoss et al. (US 5,959,071) teach polythioethers that may be capped at both ends with a thiol group (col. 2, lines 18-49, col. 75-10, col. 9, bridging paragraph, ref. claims), for use of polythioethers in sealant compositions in combination with one or more curing agents, such as a (meth)acrylic ester of polyol, triallyl cyanurate (read on polyene, i.e. polyalkyl monomer), an olefin/vinyl terminated polythioether (reads on polyene, i.e. alkenyl terminated prepolymer), an organic peroxide, and an accelerator known in the art, such as an amine (col. 13, lines 20-28).
Although DeMoss is silent with regard to a composition comprising a polyene, a peroxide and a metal complex as in the claimed invention, Kitano (US 2017/0021593 A1) teaches adhesive compositions comprising polythiol compound, a (meth)acrylic compound, a radical generator, such as peroxides, and a Michael addition catalyst, which may be amine -based catalysts or organometallic catalysts, such as metal complexes, i.e. as accelerators, and that the Michael addition catalyst may be used alone in combination (Ab., [0089-0095]), i.e. functional equivalence of amine -based catalysts and organometallic catalysts, i.e. cure accelerators. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate a composition comprising a thiol terminated polythioether, a polyene and an organic peroxide within the scope of the claimed invention as a curing agent, and a metal complex catalyst in lieu of an amine-based accelerator, based on their art recognized equivalence with a reasonable expectation of success (further elaborated in the rejection below) (obviates claim 1). Given that the common technical feature of presently cited claims in Groups I to IV fails to define a contribution over the combination of DeMoss and Kitano., the common technical feature does not amount to a special technical feature.
In light of above, there is lack of unity between the cited groups.
During a telephone conversation with Mr. William Lambert on 7/25/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

 Claim Objections
Claims are objected to because of the following. 
Claim 5 recites the phrase “as defined as for R1”, which should be amended to recite “as defined for R1”.
Claim 6 is objected to for a typographical error in the recitation “comrpises”.
 	Appropriate corrections and/or clarification are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the polythiol comprises a polythiol monomer”. The claim lacks clarity because it is unclear if the recited polythiol comprises a polythiol monomer as a further component, given that polythiol of claim 1 comprises a thiol-terminated prepolymer. For the purpose of examination, examiner interprets the polythiol monomer of claim 6 as comprising a thiol-terminated prepolymer and a polythiol monomer. 
Claims 11 and 12 recite the limitation “the curable composition”. Claim 13 recites the limitation “the hydrogen donor”. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, Examiner interprets the limitation of claims 11 and 12 to mean “the composition”. Additionally, claim 13 is interpreted as dependent on claim 12 which provides support for the antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10, 12-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss et al. (US 5,959,071), in view of Kitano (US 2017/0021593 A1).
DeMoss teaches a polythioether that may have thiol groups at one or both ends (Ab., col. 2, lines 18-49, col. 7, lines 5-10, col. 9, bridging paragraph, ref. claims) (read on thiol terminated prepolymer). 

    PNG
    media_image1.png
    249
    482
    media_image1.png
    Greyscale

 The reference teaches the use of polythioethers in sealant compositions, in combination with a curing agent such as a (meth)acrylic ester of polyol, triallyl cyanurate (read on polyene, i.e. polyalkyl monomer), an olefin/vinyl terminated polythioether (reads on polyene, i.e. alkenyl terminated prepolymer), an organic peroxide etc., wherein said curing agent may be used alone or in combination (col. 12, lines 19-52), and accelerators known in the art, such as amines (col. 13, lines 20-28).
DeMoss is silent with regard to a composition comprising a polyene, an organic peroxide and a metal complex as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
DeMoss teaches polyenes and organic peroxide as curing agents, and an amine known in the art as an accelerator. Kitano teaches adhesive compositions comprising a polythiol compound, a (meth)acrylic compound, a radical generator, such as peroxides, and a Michael addition catalyst, which may be an amine-based catalyst or an organometallic catalyst such as a metal complex, and that the Michael addition catalyst may be used alone in combination (Ab., [0089-0095]), i.e. teaches functional equivalence of amine -based catalysts and organometallic catalysts, i.e. as cure accelerators. Given the teaching in DeMoss on curable compositions comprising thiol terminated polythioethers, one or more of a (meth)acrylic ester of polyol, triallyl cyanurate (i.e. polyene, polyalkenyl monomer), an olefin/vinyl terminated polythioether (read on polyene, i.e. alkenyl terminated prepolymer) and an organic peroxide as curing agent, an amine accelerator for the cure reaction, and given the teaching in Kitano on functional equivalence of an amine-based catalyst and a metal complex as a cure catalyst, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate a composition comprising a thiol terminated polythioether, one or more of a (meth)acrylic ester of polyol, triallyl cyanurate, an olefin/vinyl terminated polythioether and an organic peroxide, including a combination thereof, and Kitano’s metal complex catalyst in lieu of an amine-based catalyst, based on their art recognized equivalence, with a reasonable expectation of success.
With regard to claims 2-4, disclosed general formula of the polythioether (as captured in paragraph 12 above) encompass a thiol-terminated polythioether prepolymer/a thiol-terminated sulfur-containing prepolymer, i.e. in disclosed formula, R1=thiol group, n=1-60.
With regard to claim 7, DeMoss teaches one or more of (meth)acrylic ester of polyol, triallyl cyanurate (i.e. polyene, polyalkenyl monomer) and olefin/vinyl terminated polythioether (read on polyene, i.e. alkenyl terminated prepolymer), as curing agents. Given the alternative recitation of “an alkenyl-terminated prepolymer, a polyalkenyl monomer, or a combination thereof” in claim 1, and given that DeMoss’s curing agent may include an olefin/vinyl terminated polythioether (i.e. an alkenyl-terminated prepolymer) and an organic peroxide, the limitation of claim 7 is not seen as further limiting the scope of claim 1. 
With regard to claims 8 and 10, Kitano teaches organometallic catalysts, including iron acetylacetonate [0094] (encompasses Fe(III) metal complexes).
With regard to claims 12-14, Kitano teaches amine-based catalysts, such as triethylene diamine, i.e. a primary amine (reads on hydrogen donor), and organometallic catalysts such as metal complexes, i.e. functionally equivalent catalysts, thereby obviating a combination thereof. Additionally, DeMoss teaches amines in an amount of 0.1 to 5 wt.% of the polymerizable composition (col. 13, lines 12-28). A skilled artisan would have found it obvious to include a combination of an amine and a metal complex in a 1:1 wt. ratio, including an amine within the claimed range. Case law holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958). Additionally, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
With regard to claim 15, Demoss teaches that polymerizable compositions may include thiol terminated polythioether, one or more curing agents that encompass claimed polyene and organic peroxide, and an accelerator. The reference further teaches that depending on the nature of polythioether, the composition contains about 90% to about 150% of the stoichometric amount of selected curing agent(s) (col. 12, lines 36-56), and an accelerator in an amount of 0.1 to 5 wt.% of the polymerization composition (col. 13, line 12-27). It is the Examiner’s position that the amount of the curing agent is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, based on the combination as a whole, it would have been obvious to one of ordinary skill in the art to formulate polymerizable compositions comprising a thiol terminated polythioether, the desired amount of a curing agent comprising any of (meth)acrylic ester of polyol, triallyl cyanurate, an olefin/vinyl terminated polythioether, and an organic peroxide in a 1:1 stoichiometric ratio, including in amounts within the scope of the claimed invention, and a metal complex in any amount within the disclosed range of including in amounts within the scope of the claimed invention, so as to provide for the desired level of curing and desired rate of curing, absent evidence of criticality for claimed ranges.
With regard to claim 18, DeMoss teaches a curing temperature of 0oC or higher (col. 13, lines 8-10). A skilled artisan would have fund it obvious to cure the compositions as temperatures greater than 0oC, including at 20-30oC, absent evidence of criticality for the claimed range.

Claims 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss et al. (US 5,959,071), in view of Kitano (US 2017/0021593 A1) and Ye et al. (WO 2016/106352 A1).
The discussion with regard to DeMoss and Kitano as applied to claim 1 from preceding paragraphs are incorporated herein by reference.
The combination of DeMoss and Kitano are silent with regard to a composition comprising a free radical photoinitiator as in claim 11, and limitations as recited in claims 16 and 17.
With regard to claim 11, the prior art to Ye teaches a curable composition a dithiol monomer, a diene monomer, a radical cleaved photoinitiator, a peroxide-amine redox initiator (Ab.), capabale of being cured by light from an actinic light source, blue light source and UV light source (page 1, lines 23-27). The reference further teaches that the composition provides for a dual cure polythioether material such as sealant, capable of having both cure on demand properties and dark cure properties using wherein the initialed photoinitiated cure can propagate by a dark cure mechanism into adjacent portions of the polythioether material that are without light access, and provide for cured material with excellent fuel resistance, and greater ease and speed of vehicle manufacture  (page 2, lines 22-31, page 3, lines 11-25, reference claims). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a radical cleaved photoinitiator and a peroxide-amine redox initiator (Ab.) for providing a dual cure polythioether material, in view of the advantages in disclosed Ye reference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeMoss et al. (US 5,959,071), in view of Kitano (US 2017/0021593 A1) and Ye et al. (US 2016/0319106).
The discussions with regard to DeMoss and Kitano as applied to claim 1 from preceding paragraphs are incorporated herein by reference.
The combination of DeMoss and Kitano are silent with regard to a composition comprising claimed organic peroxide.
DeMoss teaches curable compositions comprising an organic peroxide (col. 12, lines 36 49). The secondary reference to Ye teaches curable compositions comprising a polythiol, such as an oligomeric or a polymeric polythioether with mercaptan groups [0036, 0037], at least one unsaturated compound and a peroxide, wherein the disclosed genus of peroxides includes tert-butyl perbenzoate as a speices (reads on claimed species) [0033]. Given the teaching in Ye on suitable organic peroxides for curing compositions by free radical polymerization, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate Demoss’ curable compositions, as modified Kitano, including any art recognized organic peroxide, including the claimed species. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The above cited references fail to teach or suggest a prepolymer comprising a moiety of Formula (2) wherein A is derived from claimed polyvinyl ether of Formula (3) and claimed polyalkenyl polyfunctionalizing agent of Formula (4) as in claim 5.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zook et al. (US 6,172,179 B1) teach polythioether polymers can have terminal thiol (-SH) groups (Ab., col. 6, lines 39-46), and use of polythioethers in polymerizable sealant compositions comprising a curing agent or a combination of curing agents, such as (meth)acrylic esters of polyols, TAC, olefinically terminated derivates of polythioethers, and organic peroxides (col. 12, lines 23-57), and amine-based accelerators (col. 13, lines 19-35).

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762